Case 5:19-mj-01553-ESC Document1 Filed 12/20/19 Page 1 of 2

AQOL (Rev E/T) Criminal Complaint

 

UNITED STATES DISTRICT COURT, %¢ 29
for the hacer. Ua <Ol9
Western pistrict of Texas Ne, STi,

APs, he oy
a “~ t
Le

United States of America . "By,
Vv. a
Uys

cweno, SA\A-MS-OlSS 9

Carlos Alejandro DELEON-Gonzalez
A XXX XXX 157

ee eee ee

Defendant(s)

CRIMINAL COMPLAINT

|, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of December 20, 2019 in the county of Bexar in the
Western District of Texas . the defendant(s) violated:
Code Section Offense Description
t 7 os ,
8 U.S.C. § 1326(a) & (b)(2) Illegal Reentry

Penalties: Maximum Penalties: 20 years confinement, $250,000 Fine or

Both; 3 years supervised release, $100 mandatory special assessment.

This criminal complaint is based on these facts:

SEE ATTACHED AFFIDAVIT

(@) Continued on the attached sheet.

Lt wan /Qa—

‘complainant's signature

Steven Padilla, Deportation Officer

Printed name and title

(@) Sworn to before me and signed in my presence.
(_] Sworn to telephonically and signed electronically.

Date: December 20, 2019 C —

Ciivand state: San Antonio, Texas Honorable Elizabeth S. Chestney, U.S. Magistrate Juc

 

Printed name and title
Case 5:19-mj-01553-ESC Document1 Filed 12/20/19 Page 2 of 2

AFFIDAVIT

Being duly sworn, I declare that the following is true and correct to the best of my knowledge.

My name is Steven Padilla and I am a Deportation Officer with Immigration and Customs Enforcement (ICE),
Enforcement Removal Operations (ERO), with whom I have been employed since November 9, 2008. | am
authorized by the United States Department of Homeland Security to enforce the Immigration Laws and
Regulations of the United States or any other Laws or Regulations designated by the Attorney General or his
successor, the Secretary of the Department of Homeland Security.

On December 12, 2019, Carlos Alejandro DELEON-Gonzalez, (hereafter DELEON), was encountered at
the Bexar County Jail in San Antonio, Texas, subsequent to an arrest for Assault Causes Bodily Injury.
ICE-ERO Officers determined DELEON was an alien present within the United States illegally: an
Immigration Detainer was issued upon him.

On December 20, 2019, DELEON was released from the Bexar County Jail in San Antonio, Texas to ICE-
ERO - Criminal Alien Program in San Antonio, Texas. DELEON’s fingerprints were submitted through
the Immigration and FBI databases which verified his identity. The databases also revealed that DELEON
was a citizen or national of Mexico with assigned Alien Registration Number A XXX XXX 157. A review
of the Alien Registration File for A XXX XXX 157, indicated that DELEON was an alien previously
removed from the United States to Mexico on or about June 22, 2009, DELEON was advised about his
Miranda Rights.

Immigration databases also revealed that DELEON has not been granted permission to reapply for
admission from the Attorney General of the United States, or his successor, after deportation/removal.

The defendant was advised about his right to a consular notification and given the opportunity to call the
Consulate of Mexico upon his arrest on December 20, 2019.

Record checks indicate that on October 13, 2008, DELEON received a felony conviction for Burglary
Habitation w/ Intent Commit Assault in the 187" District Court of Texas, Bexar County, for which he
received a sentence of 3 years confinement, imposition suspended, and placed on 4 years’ probation.

DELEON was assigned an additional Immigration Detainer executed and filed with the U.S. Marshals
Service on December 20, 2019,

i) Osan Fo

* . -

Steven Padilla

Deportation Officer

Immigration and Customs Enforcement

Subscribed and sworn before me the 20" day of December 2019,

oy

States Magistrate Jidg
able Elizabeth S. Cl ey

  
 
